Citation Nr: 1210074	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected left knee anterior cruciate ligament (ACL) reconstruction.  

2.  Entitlement to an increased rating for a left knee ACL reconstruction, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for left knee limitation of motion associated with ACL reconstruction, currently rated as 10 percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded these claims for additional development in June 2011.  

The Veteran testified at a hearing before the RO in January 2010 and at a travel board hearing before the undersigned Veterans Law Judge in October 2011.  Transcripts of these hearings are associated with the claims file.  

In a March 2010 rating decision, the RO increased the disability rating for left knee limitation of motion to 10 percent, effective April 9, 2008.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for hypertension, to include as secondary to service-connected left knee ACL reconstruction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability has been manifested by full extension and flexion limited at most to 70 degrees.  There is no subluxation or ankylosis.  There is x-ray evidence of arthritis.  There is also evidence of a dislocated semilunar cartilage with evidence of frequent episodes of locking, pain, and effusion as well as moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent disabling for left knee ACL reconstruction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011).

2.  The criteria for a rating in excess of 10 percent disabling for a left knee disability due to limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additionally, an August 2009 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The August 2009 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment by notifying him that his disability rating was determined from the nature and symptoms of his condition, the severity and duration of the symptoms, the impact of the condition on employment and daily life, and specific test or measurement results.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific).  The case was last adjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2011) and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

Although there is x-ray evidence of arthritis, the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated as 20 percent disabling under Diagnostic Code 5258, which pertains to dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  The Veteran also has a separate 10 percent rating for his left knee disability under Diagnostic Code 5261, which pertains to limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; and Diagnostic Code 5260, which contemplates limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2011). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.  

Post-service VA and private medical records dated from April 2007 to December 2009 show that the Veteran received intermittent treatment for his left knee disability.  He consistently reported left knee pain and was noted to have a slight limp on the left side.  He was also treated for left knee arthralgia, left knee osteoarthritis, and degenerative joint disease of the left knee.  He received periodic injections into his left knee and was prescribed a knee brace.  

A February 2008 private medical report indicates that the Veteran complained of left knee pain.  Examination revealed a surgical scar on the left knee, free patella, and left lower extremity movement that was limited and painful with extension.  There was no obvious muscle weakness or wasting, trigger points in the vicinity of the left knee, neuropathic pain, or signs of complex regional pain syndrome.  Peripheral pulses were palpable bilaterally with no dystrophic or color changes.  An x-ray of the left knee showed decreased joint space.  The Veteran was diagnosed with traumatic arthritis of the left knee.  

In a March 2008 private medical report, the Veteran was noted to have had ACL reconstruction in the left knee with subsequent removal of hardware and thermal tightening of the ACL six months later.  He complained of chronic pain since then.  Examination revealed no rash or discoloration around the left knee.  There were well-healed surgical scars.  The lower extremities had no focal, motor, or sensory deficits, and lower extremity pulses were brisk and symmetric.  Range of motion testing showed full extension and 125 degrees flexion.  There was mild anteromedial joint line tenderness.  Collateral ligament testing indicated no instability.  McMurray's was negative while the Veteran had grade I to II anterior drawer test and Lachman test with a firm end point.  An x-ray of the left knee showed evidence of previous ACL bone tunnels but no significant arthritic changes.  

An April 2008 MRI demonstrated slight buckling of the posterior cruciate ligament consistent with an ACL tear, a small amount of fluid collection posteromedially extending slightly above the joint space most likely representing a small Baker's cyst, a small collection of fluid anterolaterally adjacent to the femoral condyle representing joint fluid or bursitis, a possible foreign body anterior to the anterior femoral condyle within the joint space, and a possible non-ossifying fibroma within the distal metaphysis of the femur.  A private physician reviewed the findings with the Veteran, in which the Veteran reported that his left knee still "goes all over the place."  Examination revealed brisk and symmetrical lower extremity pulses.  There was no atrophy, nor were there any focal, motor, or sensory deficits.  The Veteran had full range of motion in his left knee, a grade 2-3 anterior drawer test, positive pivot-shift and jerk tests, and no collateral ligament instability.  The physician found that the Veteran had chronic anterior cruciate ligament tear of the left knee with instability.    

In a July 2008 private medical report, the Veteran complained of an inability to straighten his left knee and diffuse pain in the knee joint.  He did not describe any symptoms suggestive of instability.  He reported that excessive standing, walking, and squatting appeared to aggravate the pain.  Examination revealed that the Veteran had a slight limp favoring the left lower extremity.  The joint did not demonstrate any laxity.  There was decreased sensory response over a portion of the lateral left leg.  The Veteran had restricted extension of the left knee, as he was unable to extend the knee to 180 degrees.  There was diffuse tenderness involving the medial and lateral collateral ligaments as well as the infrapatellar ligament.  Although there was minimal crepitus, there was no effusion.  The Veteran was diagnosed with severe arthrosis of the left knee joint, status post ACL reconstruction.  

On VA examination in August 2008, the Veteran complained of giving way, instability, pain, stiffness, weakness, daily episodes of dislocation or subluxation, effusion, swelling, and tenderness.  He reported severe weekly flare-ups that lasted for hours.  The examiner noted that the Veteran did not limp when coming into the examination room but that he limped when the examiner wanted to observe his gait.  With later observance, the Veteran thumped down on each heel.  Examination revealed that initially, there was weakness in strength in flexion and extension of the knee on examination directly.  However, the Veteran could squat and stand with no problems, so the examiner concluded that there was no weakness noted.  There was no evidence of crepitation, mass behind the knee, bumps consistent with Osgood-Schlatter's disease, grinding, patellar abnormality, meniscus abnormality, medial/lateral collateral ligament instability, or joint ankylosis.  The Veteran did have clicks or snaps as well as moderate anterior/posterior instability.  The examiner diagnosed the Veteran with left knee ACL disruption.  He found that the ACL was again disrupted on physical examination and confirmed on the most recent MRI.  The left knee was moderately unstable due to the loss of the ACL, and the Veteran was noted to wear a brace to control this motion.  There was no apparent atrophy of the muscle of the left leg by measurement or appearance.  The examiner also noted a small asymptomatic Baker's cyst of the left knee on MRI that was not palpable as well as a small non-ossifying fibroma found on MRI that was not confirmed on the plain radiographs.  However, he explained that these were not related to the Veteran's left knee injury or surgery.  The only bone change from normal was the screw tract from the first surgery that was removed at the second surgery.  The examiner indicated that the joint surfaces of the Veteran's left knee were apparently normal by MRI, and that x-rays had found no arthritic changes.  

The Veteran testified before a Decision Review Officer in January 2010 and before the Board at a travel board hearing in October 2011.  Testimony revealed, in pertinent part, that the Veteran experienced constant left knee pain and instability.  He testified that he could not always sit down and that it was difficult to get up onto his feet in the mornings.  He reported that he had difficulty working at his job at the post office.  He stated that he had near falls probably two or three times a month and that once when he was trying to carry a television up a flight of stairs, his knee gave out, causing the television to fall onto him.  He maintained that he could walk a couple of blocks before having to sit down and take a break.  The Veteran also indicated that he wore a brace on his knee and that his knee was hyperextended.  He reported that his left leg was now smaller than his right leg because atrophy had set in due to lack of left leg activity.  He stated that he had lost probably three weeks from work due to his knee in the past year.  

In a March 2010 lay statement, one of the Veteran's co-workers stated that on at least 3 occasions, she had witnessed the Veteran almost falling or being in extreme pain from twisting his knee when he was pulling equipment or just walking.   

At an April 2010 VA examination, the Veteran complained of left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes that occurred one to three times a month, warmth, and redness.  He reported severe weekly flare-ups that lasted 1 to 2 days.  He stated that he was able to stand for up to one hour but that he was unable to walk more than a few yards.  He maintained that he always used a knee brace.  Examination revealed an antalgic gait with no other evidence of abnormal weight bearing, loss of bone or part of a bone, recurrent shoulder dislocations, inflammatory arthritis, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, meniscus abnormality, or joint ankylosis.  There was evidence of tenderness, pain at rest, guarding of movement, mild anterior/posterior instability, medial/lateral collateral ligament stability, abnormal tracking, and subpatellar tenderness.  Range of motion testing showed 70 degrees flexion and 0 degrees extension.  There was objective evidence of pain following repetitive motion but no additional limitations upon repetitive motion.  The examiner diagnosed the Veteran with status post ACL reconstruction of the left knee.  The disability's impact on the Veteran's occupational activities were noted to be decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity, and pain.  The Veteran was noted to have been assigned different duties and to have had increased absenteeism as a result of his left knee disability.     

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited at most to 70 degrees, as demonstrated at an April 2010 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  Although the Veteran was noted to have limited extension in February 2008 and July 2008 private medical reports, no actual range of motion findings were provided showing the amount of limitation of extension.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Because there is no evidence that the Veteran's left knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had pain on repetitive motion at his April 2010 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to increased pain with repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for flexion would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of flexion. 

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  However, the Veteran is already in receipt of a 20 percent disability rating under this diagnostic code.  Because the Veteran is already in receipt of the maximum rating under the diagnostic criteria, the Board finds that an increased rating for left knee ACL reconstruction is not warranted under Diagnostic Code 5258.   

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The medical evidence shows that the Veteran has experienced objective symptoms of moderate left knee instability throughout the appeal period.  However, as the left knee disability relates to locking, subluxation, and lateral instability, as noted above, the Veteran has already been assigned a 20 percent disability evaluation under Diagnostic Code 5258.  Such a rating is contemplated where the semilunar cartilage is dislocated and causes frequent episodes of locking, pain, and effusion.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Both diagnostic codes essentially address the same criteria.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, in this case, a separate rating under Diagnostic Code 5257 would violate the rule against pyramiding since the Veteran's left knee instability is already contemplated by the 20 percent rating already assigned under Diagnostic Code 5258.  
      
A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected left knee disability is accounted for in Diagnostic Codes 5003, 5258, 5260, and 5261.  The Board finds that the assigned disability ratings adequately address the Veteran's symptoms of his left knee disability.  Higher ratings than the assigned ratings are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee ACL reconstruction did not warrant a rating in excess of 20 percent disabling for all periods under consideration, nor did it warrant a rating in excess of 10 percent disabling due to limitation of motion for all periods under consideration.  The benefit of the doubt has been considered in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for left knee ACL reconstruction is denied.  

An increased rating for left knee limitation of motion is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected left knee ACL reconstruction.  

The Veteran contends that his hypertension is due to his service-connected left knee ACL reconstruction.  Specifically, he alleges that the hypertension is related to the medication that he was prescribed for his left knee disability.     

At an April 2008 VA hypertension examination, the Veteran was diagnosed with essential hypertension that had its onset in 2007.  The examiner opined that the Veteran's hypertension was not related to the medication that was prescribed for his service-connected left knee disability.  Due to the Veteran's failure to keep the drug contract, his Percocet medication was discontinued, and he instead started his Neurontin.  The Veteran reported that his hypertension was due to the discontinuance of his Percocet.  The examiner explained that the Veteran actually developed hypertension in September 2007 before the Percocet was discontinued.  He also found that the Veteran's hypertension was not due to the starting of Gabapentin medication because he had developed hypertension before he started his Gabapentin medication.  The examiner opined that the Veteran's development of hypertension was caused by a 102 pound weight gain, as his weight was recorded as 147 pounds in March 2004 and 249 pounds in March 2008.     

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Although the April 2008 VA examiner provided an opinion as to whether the Veteran's hypertension was due to his service-connected left knee disability, at present, there are no medical opinions of record addressing whether the Veteran's hypertension has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left knee ACL reconstruction.  Therefore, in light of the above, the Veteran should now be afforded a new VA hypertension examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to obtain a medical opinion as to whether his current hypertension is related to his service-connected left knee ACL reconstruction.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by the left knee disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached. 
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


